Citation Nr: 1455676	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  09-34 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a compensable rating for a bilateral hearing loss disability.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for epiphoria, claimed as vision impairment/eye condition. 

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for facial disfigurement and numbness. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1951 to November 1954.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran testified at an October 2014 Travel Board Hearing in St. Petersburg, Florida (the Veteran was temporarily in town for the hearing) before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Veteran submitted VA treatment records which indicate that he underwent a VA audiological examination in August 2014; however, the AOJ has not yet issued a Supplemental Statement of the Case (SSOC).  Thus, the Veteran's claim must be remanded for RO review of the new evidence.  See 38 C.F.R § 19.31 (b)(1) (2014).

Second, the Veteran seeks compensation under 38 U.S.C.A. § 1151 for an additional disability he claims resulted from VA surgeries in October/November 2007.  In particular, he alleges that his epiphoria developed subsequent to his October and November 2007 surgeries related to his service-connected deviated septum.  

The Veteran was afforded a VA examination in December 2008 where the examiner noted the Veteran's medical history, including his recent surgeries and subsequent eye complications.  He noted that the Veteran's visits with an oculoplastics specialist suggest the most likely source of the Veteran's epiphoria and intermittent visual blurring is a dry eye syndrome.  "It appears more likely than not that the patient's dry eye syndrome was related to his blepharoplasty surgery."  

Here, the Board finds the opinion inadequate for adjudication purposes as it does not address the correct bases upon which entitlement to compensation under 38 U.S.C.A. § 1151 may be granted.  Specifically, the law provides that compensation may be paid for a qualifying additional disability not the result of the veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the veteran when the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  As such, the Board finds remand is warranted to obtain a medical opinion that specifically addresses these bases.

Third, The Veteran was afforded a VA examination in April 2009 where the examiner opined that the Veteran's scars and facial numbness are not as a result of careless negligence or lack of skill or judgment by the performing surgeon or VA hospital.  The examiner further opined that both the Veteran's scar and facial numbness are in the known risk factors of the consent form the Veteran signed prior to the procedures.  
Although the VA treatment records from October and November 2007 indicate that written informed consent was obtained from the Veteran prior to the procedure, the consent form is not of record.  Specifically, VA treatment records indicate that the full informed consent form is available in the Vista Imaging, which is not a part of the record.  This form needs to be associated with the record prior to Board adjudication of the issues on appeal.

Finally, as the Veteran appears to regularly seek treatment at the VA, all recent VA treatment records should be obtained and associated with the claims file, while the case is in remand status.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain up to date VA treatment records and associate them with the claims file.

2.  Obtain all relevant VA treatment records, including operation reports and informed consents, with regard to the Veteran's October and December 2007 surgeries.  Particular attention must be given to obtaining informed consent forms signed by the Veteran for all procedures.  If the records are not obtained, the AOJ must document all efforts to obtain the records and obtain negative responses from the VA treatment facility or facilities.

3.  Then, obtain an addendum opinion from the physician who provided the December 2008 opinion (or a suitable substitute if the individual is unavailable) with respect to the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for epiphoria.  The electronic claims file and a copy of this remand should be made available to the physician in conjunction with the request.  The physician should provide an opinion as to following:

(a)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's epiphoria was due to negligence or fault by VA.

(b)  If the Veteran's epiphoria was not due to fault or negligence of VA, the physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's epiphoria was due to an event that was not reasonably foreseeable.  When answering the question, the physician should not focus on whether the event was actually foreseen but should instead address whether a reasonable medical practitioner would have foreseen the event or additional disability.

In formulating the opinion, the physician is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  Ensure the development outlined above has been accomplished, and then readjudicate the claims on appeal in light of the new evidence added to the record since the August 2011 SSOC (including the August 2014 VA audiological examination results).  If the benefits sought remain denied, issue a SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




